 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE
  COMMISSION,

                                Plaintiff,             Case No. 1:20-CV-10832 (AT)
                    v.

  RIPPLE LABS, INC.,
  BRADLEY GARLINGHOUSE,
  and CHRISTIAN A. LARSEN,

                                Defendants.




            DECLARATION OF MARTIN FLUMENBAUM IN SUPPORT
              OF DEFENDANT CHRISTIAN A. LARSEN’S MOTION
               TO DISMISS THE FIRST AMENDED COMPLAINT

               I, Martin Flumenbaum, hereby declare under penalty of perjury pursuant to

28 U.S.C. § 1746 as follows:

       1.      I am senior counsel of the law firm of Paul, Weiss, Rifkind, Wharton &

Garrison LLP, counsel to Defendant Christian A. Larsen. I submit this declaration in

support of Defendant Christian A. Larsen’s Motion to Dismiss.

       2.      Attached as Exhibit A is a true and correct copy of a legal memorandum

dated February 8, 2012 bearing beginning Bates SEC-LIT-EPROD-000519216.                This

document is referenced at, inter alia, paragraphs 52, 53,54, 56, 57, 59, 313, 395, 396, 397,

and 414 of the First Amended Complaint (ECF No. 46).

       3.      Attached as Exhibit B is a true and correct copy of a legal memorandum

dated October 19, 2012 bearing beginning Bates SEC-LIT-EPROD-000330432.                This
                                                                                         2


document is referenced at, inter alia, paragraphs 52 to 57, 59, 313, 395, 396, 397, and 414

of the First Amended Complaint (ECF No. 46).

       4.      Attached as Exhibit C is a true and correct copy of a May 2015 settlement

agreement entered into by Ripple Labs Inc. and the United States Attorney’s Office for the

Northern District of California and its attachments. This settlement is referenced, inter

alia, at paragraphs 379 and 380 of the First Amended Complaint (ECF No. 46).

       5.      Attached as Exhibit D is a true and correct copy of a Department of Treasury

Financial Crimes Enforcement Network Assessment of Civil Monetary Penalty against

Ripple Labs Inc. and XRP II, LLC, dated May 5, 2015, and its attachments. This settlement

is referenced, inter alia, at paragraphs 379 and 380 of the First Amended Complaint (ECF

No. 46).

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: April 12, 2021



                                                            By:    /s/ Martin Flumenbaum
                                                                       Martin Flumenbaum
